Citation Nr: 1602848	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-01 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether the severance of service connection for thoracolumbar spine degenerative joint disease was proper.

2.  Whether the severance of service connection for right lower extremity radiculopathy was proper.

3.  Whether the severance of service connection for left lower extremity radiculopathy was proper.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 and May 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran and his wife presented sworn testimony at a hearing before the undersigned in September 2015.  A transcript of that hearing is of record.

Service connection for thoracolumbar spine degenerative joint disease, right lower extremity radiculopathy and left lower extremity radiculopathy was severed by a May 2015 rating decision, effective July 31, 2015.  The Veteran submitted a Notice of Disagreement in May 2015 challenging the severance of service connection for these conditions.  A Statement of the Case was issued in July 2015.  During his September 2015 hearing before the Board, the Veteran testified that he intended to continue with his appeal on these issues, and submitted testimony as to why he believed severance of service connection to be improper.  Thus, the Board finds that the Veteran's appeal with regard to these issues has been perfected, and that they are properly before the Board for adjudication.  See 38 C.F.R. §§ 20.202, 20.302(b) (2015).

The issue of entitlement to service connection for a psychiatric disorder, including as secondary to one or more service-connected disabilities, has been raised by the Veteran during the September 22, 2015 hearing before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The evidence does not show that the original grant of service connection for thoracolumbar spine degenerative joint disease, right lower extremity radiculopathy and left lower extremity radiculopathy in October 2012 was clearly and unmistakably erroneous.

2.  The evidence shows that the Veteran is precluded from obtaining and maintaining gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria to sever service connection for thoracolumbar spine degenerative joint disease have not been met. 38 U.S.C.A. §§ 1110, 1111, 1154(b), 5109 (West 2014); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2015).

2.  The criteria to sever service connection for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1110, 1111, 1154(b), 5109 (West 2014); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2015).

3.  The criteria to sever service connection for left lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1110, 1111, 1154(b), 5109 (West 2014); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2015).
 
4.  The criteria for TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable decision contained herein, the Board finds that discussion of VA's duties to notify and assist is unnecessary because any deficiency would constitute harmless error.

I.  Severance of Service Connection

The Veteran asserts that VA improperly severed service connection for his thoracolumbar spine degenerative joint disease and radiculopathy of the right and left lower extremities.  The Board agrees, and restores service connection effective July 31, 2015.  

Once service connection has been granted, it can only be severed where the evidence establishes that the grant was clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated, "[i]f the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Id. at 488.  The Stallworth Court added, "[c]onsequently, the severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous."  Id.  

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or law that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth; Allen, supra.

In this case, the RO severed service connection for thoracolumbar spine degenerative joint disease and left and right lower extremity radiculopathy on the basis that the Veteran's lumbar spine was not injured as a result of a fall caused by his service-connected left knee, but due to some other mechanism of injury.  During his August 2012 VA examination, the Veteran reported that in 1992, while he was carrying a fire hose, his left knee gave out on him and caused him to fall.  He reported that he ruptured his lumbar spine in the fall.  Based on the Veteran's reports, the physical examination and a review of the evidence in the Veteran's claims file at that time, the August 2012 VA examiner opined that it was at least as likely as not that the Veteran's lumbar spine injury was caused by his service-connected left knee disability.  The examiner reasoned that the Veteran has service connection for his left knee disability since the 1970s, walks with an antalgic gait and has intermittent flare-ups in which the left knee gives way.  The examiner noted that an unstable left knee can lead to a fall and cause a back injury, and that the Veteran reported that he fell and ruptured a lumbar disk when his left knee gave way.  Based on this opinion, the RO granted service connection for the Veteran's thoracolumbar spine degenerative disc disease, and his right and left leg radiculopathies as secondary to the low back disability.  See October 2012 Rating Decision.  

In severing service connection, the RO noted that evidence received by VA in September 2012, after the August 2012 VA examiner's review of the claims file, shows that at or around the time of the injury, the Veteran reported that his lumbar spine injury occurred while he was bent over and trying to lift or roll a heavy fire hose, and felt a sudden onset of sharp low back pain.   See October 1994 Medical Record; see also November 2014 Rating Decision (proposing severance); May 2015 Rating Decision.  The RO further noted that evidence received in connection with the Veteran's claim for TDIU also showed the Veteran's reports that his back disorder began when he was bent over, trying to pick up a fire hose, and that none of his medical records contain any mention of his knee giving way or a fall.  See October 2012 Private Medical Record.  In August 2014, the Veteran was again examined by VA.  Based on this examination and a review of the claims file, including the evidence received after the August 2012 VA examination, a VA examiner opined that the earlier examiner's opinion was based on speculation and that it was less likely than not that the Veteran's lumbar spine disorder is related to his service-connected left knee injury.  See October 2014 VA Medical Opinion.  

The Board finds that the medical evidence of record, both pre-dating the RO's grant of service connection and post-dating its severance, is not sufficient to warrant severance of service connection for thoracolumbar spine degenerative joint disease and right and left lower extremity radiculopathy.  During his September 2015 hearing before the Board, the Veteran testified that he injured his low back in a fall caused by his left knee giving way when he went to pick up a fire hose he had been rolling.  He testified that he hurt his back and couldn't walk, and that when he sought treatment for his injuries, "everything was focused" on his back and no one really asked him what happened.  He says that someone at the hospital where he was treated wrote down only that he had hurt his back, but did not document is report that his leg gave way.  See Hearing Tr. at 4.  The Veteran is competent to testify as to how his injury occurred, and the Board finds his testimony to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, there is sufficient medical evidence of record showing that the Veteran's service-connected left knee disability caused his current thoracolumbar spine disability.  The August 2012 VA examiner opined that the Veteran's reported mechanism of injury caused his lumbar spine injury, which developed into his current thoracolumbar spine degenerative joint disease.  Moreover, in an August 2015 written opinion, the Veteran's treating physician also opined that the fall occurring in 1992 caused the Veteran's current thoracolumbar spine disorder.  Although the August 2015 private opinion was not of record at the time of the initial rating decision granting service connection, the Court has stated that a severance decision regarding service connection focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous.  See Stallworth, supra.  In this case, the current evidence shows that service connection is warranted for thoracolumbar spine degenerative joint disease and right and left lower extremity radiculopathy as secondary to the Veteran's service-connected left knee disability.  The Board notes the evidence suggesting that the Veteran's lumbar spine injury was not caused by a fall as he asserts; however, based on the competent and credible testimony of the Veteran and the opinions of the August 2012 VA examiner and the treating physician, it cannot be said that the evidence of record compels a conclusion to which reasonable minds could not differ.  Such a finding is required for the Board to determine that the October 2012 grant of service connection thoracolumbar spine degenerative joint disease and right and left lower extremity radiculopathy was clearly and unmistakably erroneous.  As VA has not met the high evidentiary burden of showing clear and unmistakable error, the severance of service connection for thoracolumbar spine degenerative joint disease and right and left lower extremity radiculopathy effective July 31, 2015 was improper, and those ratings must be restored as of that date. 

II.  Entitlement to TDIU

Moreover, the Board finds that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation, and he is thus entitled to a TDIU pursuant to 38 C.F.R. § 4.16(a).  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

Here, the Veteran is service connected for multiple disabilities.  In such a case, a veteran is entitled to a "schedular" TDIU when he or she is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and has at least one disability ratable at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  In this decision, the Board restores service connection for the Veteran's thoracolumbar spine degenerative joint disease and right and left lower extremity radiculopathy.  Thus, throughout the appeal period, the Veteran's service-connected disabilities have included:  thoracolumbar spine degenerative joint disease evaluated as 40 percent disabling, right lower extremity radiculopathy rated as 20 percent disabling, left lower extremity radiculopathy evaluated as 20 percent disabling, and left knee degenerative joint disease rated as 20 percent disabling.  He was also granted service-connection for tinnitus and bilateral hearing loss for which he was awarded a 10 percent and 0 percent rating, respectively, effective January 11, 2013.  The Board also notes that he had a 30 percent rating for left knee limitation of motion that was decreased to 10 percent effective August 2015.  Despite this reduction, however, his total combined rating has not been below 70 percent at any point during the appeal period.  Thus, the Veteran meets the schedular criteria for a TDIU. 

The Board further finds that the Veteran has been unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  The Veteran testified that he worked as a firefighter and a security guard for a number of years, but was unable to continue in this line of work due to his back disability, bilateral lower extremity radiculopathy and left knee disability.  He last worked full time approximately 15 or 16 years ago.  See Hearing Tr. at 6.  He further testified that although he has an Associate's Degree in respiratory medicine, he has been unable to work in that field because he could not lift patients.  See id.  He also reported that he could not work at sedentary employment because his pain medication makes him drowsy and causes him to fall asleep when he sits for too long.  See id.  During the August 2012 VA examination, the Veteran reported that putting pressure on his left knee by prolonged walking exacerbates his pain and causes his knee to give way intermittently, making standing and walking difficult.  He reported that his low back disability and radiculopathy makes it difficult for him to bend, lift or carry.  He stated that picking objects off the floor and prolonged sitting or walking exacerbates his back pain.  A November 2012 VA examiner found that the Veteran's back condition precludes him from not only physical but sedentary employment.  The August 2014 VA examiner noted that the Veteran is taking Oxycodone and using Fentanyl patches for pain, and recently had a stimulator placed in his spine that does not totally alleviate his pain.  The August 2014 VA examiner further noted that the Veteran walks with a severely antalgic gait and needed assistance to remove his socks and shoes for the examination.  Additionally, the Veteran submitted two opinions from his treating physician stating that he could not work even sedentary employment as a result of his low back disability.  See February and August 2015 Written Statements.  In light of this evidence, the Board finds that the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  Thus, the assignment of a schedular TDIU is warranted.  38 C.F.R. § 4.16(a).  



ORDER

Service connection for thoracolumbar spine degenerative joint disease is restored effective July 31, 2015.

Service connection for right lower extremity radiculopathy is restored effective July 31, 2015.

Service connection for left lower extremity radiculopathy is restored effective July 31, 2015.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


